Exhibit 10.16

 
AMENDMENT TO THE
BPO MANAGEMENT SERVICES, INC.
2007 STOCK INCENTIVE PLAN
 


WHEREAS, the BPO Management Services, Inc. 2007 Stock Incentive Plan (the
“Plan”) has been established by BPO Management Services, Inc., a Delaware
corporation (the “Company”), effective upon its approval by the shareholders of
the Company; and


WHEREAS, the shareholders of the Company approved the Plan in June 2007; and


WHEREAS, the Board of Directors and the shareholders of the Company have
approved this Amendment to the Plan to be effective as of December 29, 2008;


NOW, THEREFORE, the Plan is hereby amended as follows:


Section 3.1 of the Plan is deleted, and the following Section 3.1 is substituted
in lieu thereof:


3.1
Number of Shares. Subject to the adjustment provisions of Section 5.10, the
Share Limitation shall be 12,300,000 Shares. No Options to purchase fractional
Shares shall be granted or issued under the Plan. For purposes of this
Section 3.1, the Shares that shall be counted toward the Share Limitation shall
include all Shares issued or issuable pursuant to Options that have been or may
be exercised.



IN WITNESS WHEREOF, BPO Management Services, Inc., acting by and through its
officer hereunto duly authorized, has executed this instrument to be effective
December 29, 2008.
 
 
BPO MANAGEMENT SERVICES, INC.
By: /s/ James Cortens        
Name: James Cortens
Title: Secretary                                

 
 
 
1